TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 1, 2013



                                      NO. 03-12-00682-CV


          R. Michael Brown, as Member Manager/Broker of DeSilva Group, LLC
                            d/b/a Avalar Lakeway, Appellant

                                                 v.

          Terri Frost and Douglas Byron, as President, Director, Registered Agent
              of Austin at Bee Caves Realty Corp. a/k/a Avalar 360, Appellees




        APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




IT APPEARING to this Court that the appellant has failed to pay or make arrangements to pay

for the clerk’s record; has not submitted a status report regarding this appeal, and, accordingly,

has failed to prosecute the appeal: IT IS THEREFORE considered, adjudged and ordered that

the appeal is dismissed for want of prosecution. IT IS FURTHER ordered that the appellant

pay all costs relating to this appeal both in this Court and the court below; and that this decision

be certified below for observance.